DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 1/26/22, are acknowledged.
	Claim 21 has been amended.
	Claims 21, 23-39 are pending.
Claims 35-39 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claim 30 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species. 
Claims 21, 23-29 and 31-34 are being acted upon. 

The rejection under 112 first paragraph is withdrawn in view of Applicant’s claim amendment.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 21, 23-29 and 31-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0249126, in view of WO 2007/076904, WO 2007/015704, and Nilsson et al., 1987 (all of record). 
The ‘126 publication teaches a method of inducing an antigen specific immune  response in a human subject comprising administering to the subject a vaccine comprising an isolated fusion agent for inducing an antigen immune response (see page 12, in particular). The ‘126 publication teaches enhancing a CTL or helper T cell 
	The ‘126 publication does not teach including a targeting protein consisting of the ZZ domain of protein A or an antibody with an Fc region.
	WO 2007/076904 teaches the use of fusion proteins comprising a peptide antigen and a cell penetrating peptide, said fusions further comprising a targeting entity, such as an antibody or antibody fragment, for delivering of the peptides to specific types of cells (see page 23, in particular).  The cell penetrating peptides of WO 2007/076904 are taught to be those that function for delivery into cells, and are taught to include Tat peptide, i.e. they are the equivalent to the “translocation domain” peptides taught in the ‘126 publication (see page 1 of WO 2007/076904). Additionally, as taught by WO 2007/01574, protein domains useful as fusion for vaccine antigen targeted delivery and entry into APCs for eliciting an immune response include both polypeptides for targeting APCs, such as an IgG antibody (i.e. comprising an Fc region fragment) in combination with protein A or ZZ derivative (i.e. proteins comprising SEQ ID NO: 3 or 4), as well as transduction proteins for membrane transport, such as HIV Tat (i.e. translocation domains or cell penetrating peptides, see page 17, 21, 24-26, in particular).  WO 2007/015704 teaches combining more than one disclosed  protein modification, and specifically teaches that the peptide transduction domain containing proteins can be 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include a targeting domain comprising an antibody, such as IgG antibody and protein A/ZZ, for APC as taught by  WO 2007/076904  and WO 2007/015704, in the fusion agent taught by the ‘126 publication.  The ordinary artisan at the time the invention was made would have been motivated to do so to specifically target the fusion agent to APCs for enhancing an immune response, as taught by WO 2007/015704.  The ordinary artisan would have a reasonable expectation of success in doing so since both WO 2007/015704 and WO 2007/076904 teach that protein antigen fusion proteins containing a cell penetrating/transduction domain peptide like HIV Tat can also be fused to a targeting protein for targeting the fusion proteins to APCs for eliciting an immune response.  
Furthermore, as evidenced by Nilsson et al., the ZZ domain of staphylococcal protein A that functions as an IgG binding domain comprises SEQ ID NO: 3 of the instant application, s (see abstract, Fig. 1, and Fig. 4 in particular).
Applicant’s arguments filed 1/26/22 have been fully considered, but they are not persuasive.
	Applicant argues that the fusion constructs of the ‘126 publication comprise peptide epitopes separated by cleavage sites, and do not teach or suggest a fusion protein contacting an antigen which may be any antigen such as a full-length protein, or one containing several B, Th and CTL epitopes. 
The present claims do not require a full length antigen or a antigen containing several B, Th, and CTL epitopes as argued by Applicant.   The instant specification defines antigen to mean any substance that can be specifically recognized by the immune system.  The fusion constructs of the ‘126 publication are taught to contain several antigenic peptides that can be recognized by Th and CTL, and also teaches that antigenic means capable of being recognized by a CLT, HTL, or a B lymphocyte and thus meet the limitation of an “antigen” as recited in the instant claims.

.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 WO 2007/076904 teaches the use of fusion proteins comprising a peptide antigen and a cell penetrating peptide, said fusions further comprising a targeting entity, such as an antibody or antibody fragment, for delivering of the peptides to specific types of cells (see page 23, in particular).  Additionally, as taught by WO 2007/01574, protein domains useful as fusion for vaccine antigens for targeted delivery and entry into APCs for eliciting an immune response include both polypeptides for targeting APCs, such as an IgG antibody (i.e. comprising an Fc region fragment) in combination with protein A or ZZ derivative (i.e. proteins comprising SEQ ID NO: 3 or 4), as well as transduction proteins for membrane transport, such as HIV Tat (i.e. translocation domains or cell penetrating peptides, see page 17, 21, 24-26, in particular).  WO 2007/015704 teaches combining more than one disclosed  protein modification, and specifically teaches that the peptide transduction domain containing proteins can be combined with any other modifications provided, and teaches that another protein modification involves fusion with protein A or a modified ZZ domain thereof having bound antibody thereto.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include a targeting domain comprising an antibody, such as IgG antibody and protein A/ZZ, for APC as taught by  WO 2007/076904  and WO 2007/015704, in the fusion agent taught by the ‘126 publication.  The ordinary artisan at the time the invention was made would have been motivated to do so to specifically target the fusion agent to APCs for enhancing an immune response, as taught by WO 2007/015704.  The ordinary artisan would have a 

Claim 21, 23-27, 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0206262, in view of Shibagaki et al., 2002. 
The ‘262 publication teaches a method of enhancing an antigen specific immune response by administering to a human subject an anti-DC-ASGPR antibodies that bind to and target dendritic cells, said antibodies being bound to an antigen (see page 1, in particular).  The ‘262 publication exemplifies said antibodies as IgG isotype (see page 15, in particular), which meets the limitations of the instant claims which encompass an immunoglobulin G. The ‘262 publication teaches that the antibody comprises an Fc domain (see page 4, in particular). The ‘262 publication also teaches anti-DEC-205 as a type of dendritic cell targeting antibody that can be used to deliver conjugated antigen to induce an antigen specific immune response (see page 3, in particular).  The ‘262 publication teaches using recombinant antigen-antibody fusion proteins (See paragraph 11, in particular).  The ‘262 publication administration of a therapeutically effective amount and teaches treating disease such as pathogens or cancer (see page 5 and 9, in particular).    The ‘262 publication teaches viral or bacterial antigens (see page 5, in particular). 
	The ‘126 publication does not teach a fusion protein comprising the antigen and TAT.
	Shibagaki et al. teach a fusion protein comprising an antigen and TAT protein transduction domain that is useful for vaccination, and that it is superior for inducing CD8 T cells (i.e. cytotoxic T cells) when provide to dendritic cells (see abstract in particular).  Shibagaki teach that the TAT comprises the protein transduction fragment of TAT comprising a sequence identical to SEQ ID NO: 1 of the instant application (see page 2393, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the TAT antigen fusion protein of Shibagaki, as the antigen for antibody mediate delivery in the method of the ‘126 publication.  The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since Shibagaki .   
Applicant’s arguments filed 1/26/22 have been fully considered, but they are not persuasive.
Applicant argues that the amendment overcomes the rejection since the ‘262 publication teach antibody directed to DC-ASGPR, and fails to teach an antibody comprising an IgG not directed to a surface molecule specific for APC, or an antibody directed to a surface antigen encompassed by claim 21. 
As noted above, the ‘126 publication teaches anti-DC-ASGPR of IgG isotype, which meets the limitation of immunoglobulin G, as recited in the present claims.  The claims recite no limitations regarding antibodies “not directed to a surface molecule”.  Furthermore, said antibody comprises an Fc region, as also encompassed by the present claims.  Additionally, as noted above, the ‘126 publication also teaches DEC-205 antibody as an alternative type of dendritic cell targeting antibody. 

Claim 21, 23-29 and 31-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2004/0249126, in view of WO 2007/076904, WO 2007/015704, and Nilsson et al., 1987, OR claims 21, 23-27, 32-34 are rejected under 35 U.S.C. 103(a) as being over US 2008/0206262 and Shibagaki. 2002, and further in view of Fawell et al., 1994. 
The combined teachings of the cited references are discussed above.  
They do not teach SEQ ID NO: 7. 
Fawell et al. teach that TAT peptides that can be used for delivery of heterologous proteins include TAT 37-72 (i.e. a peptide comprising SEQ ID NO: 7 of the instant application, see page 664, in particular). .  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of Fawell, to the method made obvious by the ‘126 publication, WO 2007/076904, WO 2007/015704, and Nilsson et al., or the method made obvious the ‘262 publication and Shibagaki. Specifically, Fawell teach that TAT 37-72 functions in an identical manner as the TAT peptides of Shibagaki or the ‘126 publication, because it is taught to be suitable for use in delivery of conjugated heterologous protein and acts as a cell penetrating peptide.  Thus, substituting TAT 37-72 for the TAT peptide of the ‘126 publication or Shibagaki would KSR International Co. V. Telefex Inc 82 USPQ2d 1385).   

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 21, 24, 26-28, 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,385,120, in view of WO 2007/015704. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘120 patent claims an isolated complex comprising a tumor antigen and the R domain diphtheria toxin of SEQ ID NO: 6 covalently bonded together, and further bound to a ligand specific for antigen presenting cells comprising protein A or ZZ derivative of SEQ IDNO: 3 or 4.  The ‘120 patent discloses using the composition for inducing an antigen specific immune response in a human subject.  Thus, the present claims simply claim the use disclosed in the specification of the ‘120 patent. See Sun Pharmaceutical Indus., Ltd. v. Eli Lilly & Co. Additionally, it would be obvious to include an IgG antibody comprising an Fc region based on the teachings of WO 2007/015704, because the reference teaches that doing so allows targeting of antigen presenting cells. Furthermore, it would be obvious and routine to covalently bond the proteins together in the form of a fusion protein, as also taught by WO 2007/015704. 
Applicant’s statement that the rejection be held in abeyance until the time of allowance is acknowledged.

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644